



EXHIBIT 10.3
Las Vegas Sands Corp.
2004 EQUITY AWARD PLAN
DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), dated as of
_________, _____ (the “Date of Grant”), is made by and between Las Vegas Sands
Corp., a Nevada corporation (the “Company”), and ____________ (the
“Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Las Vegas Sands Corp. 2004 Equity Award
Plan (the “Plan”), pursuant to which each Non-Employee Director is granted an
option to purchase shares of the Company’s Common Stock.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Option.
The Company hereby grants on the Date of Grant to the Participant an option (the
“Option”) to purchase ___ shares of Common Stock (such shares of Common Stock,
the “Option Shares”), on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan. The Option is not intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code.
2.    Incorporation by Reference, Etc.
The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Board shall have final authority to interpret and construe the Plan
and this Agreement and to make any and all determinations under them, and its
decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.
3.    Terms and Conditions.
(a)    Option Price. The price at which the Participant shall be entitled to
purchase the Option Shares upon the exercise of all or any portion of the Option
shall be $__________ per Option Share.


1
18NQD

--------------------------------------------------------------------------------





(b)    Expiration Date. Subject to Section 3(d) hereof, the Option shall expire
at the end of the period commencing on the Date of Grant and ending at 11:59
p.m. Eastern Standard Time on the day preceding the tenth anniversary of the
Date of Grant (the “Option Period”).
(c)    Exercisability of the Option.
(i)    Subject to the Participant’s continued service as a Non-Employee Director
of the Company or as an Eligible Person and except as may otherwise be provided
herein, the Option shall become vested and exercisable as to twenty percent
(20%) on the first through fifth anniversaries of the Date of Grant.
(ii)    The Option may be exercised only by written notice delivered in person
or by mail in accordance with Section 4(a) hereof and accompanied by payment
therefor. The purchase price of the Option Shares shall be paid by the
Participant to the Company (i) in cash and/or shares of Common Stock valued at
the Fair Market Value at the time the Option is exercised (including by means of
attestation of ownership of a sufficient number of shares of Stock in lieu of
actual delivery of such shares to the Company); provided, that, if deemed
necessary by the Company’s independent accounting firm in order to avoid an
accounting charge to earnings for compensation on account of the exercise of the
Option, such shares of Stock shall be Mature Shares, or (ii) in the discretion
of the Participant, by having the Company withhold from the number of Option
Shares otherwise issuable pursuant to the exercise of the Option a number of
Option Shares (and, if necessary, a fractional Option Share) with a Fair Market
Value equal to the aggregate purchase price of the Option Shares, provided that
any fractional Option Share resulting therefrom that would otherwise be
delivered to the Participant shall be immediately settled in cash.
Notwithstanding the foregoing, in no event shall a Participant be permitted to
exercise an Option in the manner described in clause (ii) of the preceding
sentence if the Board determines that exercising an Option in such manner would
violate the Sarbanes-Oxley Act of 2002, as amended, or any other applicable law
or the applicable rules and regulations of the Securities and Exchange
Commission or the applicable rules and regulations of any securities exchange or
inter dealer quotation system on which the securities of the Company or any
Affiliates are listed or traded.
(d)    Effect of Cessation of Service Relationship on the Option. If the
Participant’s service as a Non-Employee Director of the Company ceases due to
the death of the Participant, the Option shall become vested and exercisable on
the date of such cessation as to 100% of the Option Shares. If the Participant’s
service as a Non-Employee Director of the Company ends for any other reason, the
unvested portion of the Option shall terminate on the date of such cessation.
The Option, to the extent vested, shall remain exercisable by the Participant
through the earlier of (A) the expiration of the Option Period, (B) one year
following the date of cessation of service on account of the Participant’s
death, or (C) three months after the date of cessation of service for any other
reason.


2
18NQD

--------------------------------------------------------------------------------





(e)    Compliance with Legal Requirements. The granting and exercising of the
Option, and any other obligations of the Company under this Agreement shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency as may be required. The
Board, in its sole discretion, may postpone the issuance or delivery of Option
Shares as the Board may consider appropriate and may require the Participant to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of Option Shares in
compliance with applicable laws, rules and regulations.
(f)    Transferability. The Option shall not be transferable by the Participant
other than by will or the laws of descent and distribution.
(g)    Rights as Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any shares of Common Stock subject to this Option
unless, until and to the extent that (i) this Option shall have been exercised
pursuant to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares, and (iii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company.
(h)    Tax Withholding. Prior to the delivery of the Option Shares, the
Participant must pay in the form of a certified check to the Company any such
additional amount as the Company determines that it is required (without regard
to Section 83(c)(3) of the Code) to withhold under applicable federal, state or
local tax laws in respect of the exercise or the transfer of Option Shares.
Notwithstanding the foregoing, the Participant shall be permitted, at the
Participant’s election, to satisfy such withholding obligation by having the
Company withhold from the number of Option Shares otherwise issuable pursuant to
the exercise of the Option a number of Option Shares (and, if necessary, a
fractional Option Share) with a Fair Market Value equal to such withholding
obligation, provided that any fractional Option Share resulting therefrom that
would otherwise be delivered to the Participant shall be immediately settled in
cash.
4.    Miscellaneous.
(a)    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
if to the Company:

Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Office of the General Counsel


3
18NQD

--------------------------------------------------------------------------------





if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c)    No Rights to Employment or Service Relationship. Nothing contained in
this Agreement shall be construed as giving the Participant any right to be
retained, in any position, as an employee, consultant or director of the Company
or its Affiliates or shall interfere with or restrict in any way the right of
the Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
(d)    Bound by Plan. By signing this Agreement, the Participant acknowledges
that he has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.
(e)    Beneficiary. The Participant may file with the Board a written
designation of a beneficiary on such form as may be prescribed by the Board and
may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
(f)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(g)    Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations,
negotiations and agreements in respect thereto.  No change, modification or
waiver of any provision of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto. 
(h)    Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of law thereof, or principals of conflicts of laws of any other


4
18NQD

--------------------------------------------------------------------------------





jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Nevada.
(i)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
(j)    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.


Las Vegas Sands Corp.


By:
Name:
Title:

[Name of Participant]


5
18NQD